DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-17 are pending with claims 9-12 under examination.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 9-12 in the reply filed on 8/30/2021 is acknowledged. Claims 13-17 are withdrawn. 
Claim Objections
Claim 9 is objected to because of the following informalities:  “close to melting point (Tg)” is a bit awkward to parse because Tg is a commonly-used abbreviation in the art for “glass transition temperature”. The claim is however interpreted that this Temperature is the glass transition temperature due to the “required to obtain plasticity” language in combination with the “temperature close to melting point” limitation.  
The glass transition temperature for a given compound is not found at a single temperature but a range of temperatures, and so the claimed temperature (T) is interpreted as a selected temperature that is within the glass transition temperature range (which is ‘close to the melting point’). 
Examiner suggests removing the Tg notation in the claim as this would be apparent from the rest of the claim language (“required to obtain plasticity . . . “ and “close to the melting point” would seem to imply this to one of ordinary skill in the art). Appropriate correction is required.
s 10 and 11 are objected to because of the following informalities:  "freely cooled" should read "cooled" as the description “by one or both of air or a cooling medium” seems to describe what “freely” would mean in the context of the claim and as such, “freely” would seem to be redundant language.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruppert et al. (US Patent No. 5,827,467), hereinafter Ruppert.
Regarding claims 9 and 11, Ruppert discloses a method of shaping a tube made of hard polyethylene (interpreted as equivalent to ‘high density polyethylene’) comprising: (a) heating the polyethylene (3:46-3:59) to a temperature close to the melting point of the material such that it remains in a solid state; (b) maintaining the temperature of the tube at the temperature as to “obtain plasticity” and disrupt a crystalline structure (3:51-3:52) as to restore an amorphous state; and (c) subsequently (3:60-4:39) inserting the tube into a shaping fixture (plunger) wherein the material subsequently gradually cools or the temperature decreases (4:25-4:39) to ambient temperature (ref. claim 1), such that the temperature of the material is ‘freely cooled’ by one or claim 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weinhardt et al. (US 2016/0311149), hereinafter Weinhardt, in view of Ruppert (US Patent No. 5,827,467).
Regarding claims 9-11, Weinhardt discloses a method of shaping tubes made of PA (par. 0002, 0063) into bent tubes (finished products) comprising: 
(a/b) heating the tube (par. 0032, 0037-0040) and maintaining at a temperature below the melting point such that the material remains in a solid state and is close to the melting point (meeting “sufficiently for bending” or ‘required to obtain plasticity’ as in par. 0009); and (c) subsequently inserting the heated tube into a shaping fixture (par. 0041-0045) wherein the temperature of the polyamide material gradually decreases to ambient temperature (par. 0046-0049, 0052-0055) as in claim 9, 
Weinhardt does not explicitly disclose that the heating is to a temperature as in (b) above is maintained “close to a melting point” as to affect the crystalline structure of the material as is required in the claims. Weinhardt also does not explicitly disclose that the cooling is done as to affect the re-crystallization of the material in the manner as in claims 10-11. 
However, Weinhardt does discuss that the cooling parameters (par. 0053 discusses both cooling time and cooling temperatures) (with respect to claims 10-11) are result-effective to optimal forming of the tube. It has been held that the optimization of a result-effective variable is 
However, Ruppert discloses a similar method as Weinhardt above, but instead using a “hard” polyethylene material, and likewise heating and bending a tube made of polyethylene into a bent tube product (Ruppert, 3:40-4:39) and likewise cooling the product (to a temperature for restoring the crystalline structure (Ruppert, 4:30-4:36 discusses the cooling which would affect the internal stresses/recrystallization from the outside to the inside of the material as in claims 10-11). One of ordinary skill in the art would have found the techniques of Weinhardt and Ruppert to be similar to one another as both are involved in the re-shaping of similar plastic materials, with Weinhardt using a polyamide (Weinhardt, par. 0002, 0063), and Ruppert using a high density polyethylene material (Ruppert, 3:47-3:50). 
Both references take similar steps of heating, re-shaping, and cooling the material as to produce a re-shaped plastic material. Accordingly, one of ordinary skill in the art would have found the techniques of Weinhardt and Ruppert applicable to one another, such that one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the features of Ruppert (as explained further in 4:53-4:66) into Weinhardt above. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the materials from Ruppert or Weinhardt are heated/cooled in accordance with Weinhardt, as to produce the crystallization effects as is recited in claims 10-11. 
Regarding claim 12, Weinhardt/Ruppert discloses the subject matter of claim 11 as discussed above, and further discusses (Weinhardt, par. 0005) the use of water as a cooling medium. 
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert (US Patent. No. 5,827,467), in view of Weinhardt (US 2016/0311149).
Regarding claim 10, Ruppert discloses the subject matter of claim 9 as discussed above, and while the cooling discusses what appears to read on a partial re-crystallization (Ruppert, 2:9-2:11; 4:30-4:36), it does not appear to discuss cooling at a pace as to re-crystallize and then subsequently cool the material in air or a cooling medium. 
However, Weinhardt discloses a similar process to that of Ruppert in that it also heats a polymer (polyamide) tube, and then subsequently shapes it and cools it into a new shape by heating to a glass transition temperature (Weinhardt, par. 0037-0049 as further outlined above). 
Additionally, Weinhardt does discuss that the cooling parameters (par. 0053 discusses both cooling time and cooling temperatures) are result-effective to optimal forming of the tube. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the cooling is timed such that the crystallization of the material is conducted in accordance with [the modification from Ruppert below which discusses this re-crystallization]. 
With respect to Weinhardt/Ruppert, both references take similar steps of heating, re-shaping, and cooling the material as to produce a re-shaped plastic material. Accordingly, one of ordinary skill in the art would have found the techniques of Weinhardt and Ruppert applicable to one another, such that one of ordinary skill in the art would have had a reasonable expectation of 
Regarding claim 12, Ruppert discloses the subject matter of claim 11 as discussed above, but does not disclose that the cooling medium is water. 
However, Weinhardt, as part of a similar process to that of Ruppert in that it also heats a polymer (polyamide) tube and subsequently shapes it and cools it into a new shape, and also discusses that water can be used (Weinhardt, par. 0005) as a cooling medium for a similar type of plastic/nylon tube. With respect to the combination of Ruppert and Weinhardt, it would have been obvious to one of ordinary skill in the art to have combined the teachings for the reasons described in claim 10 above.
 Accordingly with respect to the cooling medium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that water is used as the cooling medium above as to cool the tube to a formed temperature as is claimed, in Ruppert above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742